Citation Nr: 0526844	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  98-19 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a left foot 
disability.

6. Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a left ankle 
disability.

8.  Entitlement to service connection for a low back 
disability.

9.  Entitlement to an effective date for an award of a 
temporary total disability rating pursuant to the provisions 
of 38 C.F.R. § 4.30 (2004), based on convalescence following 
Department of Veterans Affairs (VA) hospitalization in 
November 1996, prior to November 26, 1996.

10.  Entitlement to special monthly compensation based on 
loss of use of the right lower extremity.

11.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in February 1998, the RO granted a 
temporary total disability rating based on convalescence 
following VA hospitalization beginning in November 1996.  The 
award was effective from November 26, 1996 through December 
31, 1996.  The veteran disagreed with the effective date of 
the award and, by rating decision dated in May 1998, the RO 
denied his claim.  A June 1999 rating decision denied a total 
rating based on individual unemployability due to service-
connected disability and entitlement to special monthly 
compensation based on loss of use of the right lower 
extremity.  By rating action dated in June 2000, the RO 
denied the veteran claims for service connection for low 
back, left hip and left ankle disabilities, to include as 
secondary to service-connected disability.  Finally, in a 
rating decision dated in June 2001, the RO denied service 
connection for right hip, left foot and left knee 
disabilities, as well as for hypertension and obesity.  When 
this case was previously before the Board in November 2003, 
it was remanded for additional development of the record, and 
to ensure due process.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record does not reflect that the appellant has 
been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to some 
of the issues on appeal.  In its November 2003 remand, the 
Board directed the RO to provide adequate VCAA notice.  The 
VA sent a letter to the veteran in March 2004 and this 
furnished appropriate VCAA notice concerning only the issues 
involving service connection.  However, the remaining issues 
in this case were not addressed.  Although a July 2004 VA 
letter listed the issues involving an earlier effective date, 
special monthly compensation and a total rating based on 
individual unemployability due to service-connected 
disability, it did not inform the veteran what evidence was 
necessary to substantiate these claims.  

With respect to the claims for service connection, the Board 
notes that in accordance with the instructions in the 
November 2003 remand, the veteran was examined by the VA in 
July and August 2004.  While an opinion addressing the 
question of whether these disabilities were related to 
service was ultimately obtained, as noted by the veteran's 
representative in September 2005, the opinions provided by 
the examiners failed to state whether any of the disabilities 
for which the veteran is seeking service connection is 
secondary to his service-connected right ankle disability.  
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

In view of the foregoing, the case is hereby remanded to the 
agency of original jurisdiction for the following actions:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claims for 
an effective date for an award of a 
temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.30, based on 
convalescence following a VA 
hospitalization in November 1996, prior 
to November 26, 1996, entitlement to 
special monthly compensation based on 
loss of use of the right lower extremity 
and entitlement to a total rating based 
on individual unemployability due to 
service-connected disability. 

2.  The claims folder should be sent to 
the examiners who conducted the VA 
examinations in July and August 2004, and 
they should be requested to furnish an 
opinion concerning whether it is at least 
as likely as not that any bilateral hip, 
left foot, left knee, low back or left 
ankle disabilities, or hypertension or 
obesity is related to the veteran's 
service-connected right ankle disability.  
The rationale for any opinion should be 
set forth.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




